 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHERINE E. SCHUH                                                                     FILED
   Assistant United States Attorney                                                      May 24, 2021
 3 2500 Tulare Street, Suite 4401                                                     CLERK, U.S. DISTRICT COURT

   Fresno, CA 93721
                                                                                    EASTERN DISTRICT OF CALIFORNIA



 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO.: 1:21-MJ-00050 SKO
11
                                  Plaintiff,            REQUEST TO UNSEAL PETITION FOR
12                                                      WARRANT FOR OFFENDER UNDER
                            v.                          SUPERVISION
13
     ANHWAR TELLY YOUNG,
14
                                  Defendant.
15

16                                             REQUEST TO UNSEAL

17          The arrest warrant in the above-captioned matter was executed on May 24, 2021. As a result,

18 there is no need for the petition to remain under seal. Accordingly, the United States asks that the Court

19 order that the petition be unsealed.

20    Dated: May 24, 2021                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
21

22                                                   By: /s/ Katherine Schuh
                                                         KATHERINE E. SCHUH
23                                                       Assistant United States Attorney

24

25

26

27

28


      REQUEST TO UNSEAL
 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                     CASE NO: 1:21-MJ-00050 SKO
 9
                              Plaintiff,           ORDER TO UNSEAL PETITION FOR WARRANT
10                                                 FOR OFFENDER UNDER SUPERVISION
                        v.
11
     ANHWAR TELLY YOUNG,
12
                               Defendant.
13

14
          Upon application of the United States of America and good cause having been shown,
15
          IT IS HEREBY ORDERED that the petition in the above-captioned matter be, and is, unsealed.
16

17   Dated:   May 24, 2021
                                                     The Honorable Sheila K. Oberto
18                                                   UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28
